Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-10, 12-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-8 are directed to a method; thus, these claims are directed to a process, which is one of the statutory categories of invention. Claims 9-10, 12-18 are directed to a computer usable program product, comprising one or more computer readable storage devices, which is a manufacture, and thus a statutory category of invention. Claims 19-20 are directed to a system comprising memory and a data processor; therefore, directed to a machine which is a statutory category of invention. 
The claims 1, 9, 19 recite steps of: monitoring, by a first virtual input/output server (VIOS) virtualizing resources for a first set of virtual machines (VMs), parameters associated with performance of a VM in the first set of VMs, a first record comprising values of the parameters received from the VM by the first VIOS, the first VIOS executing in a computer system resource in the shared pool of computer system resources; maintaining, by the first VIOS, a database comprising the first record, the database accessible by a second VIOS, the second VIOS virtualizing resources for a second set of VMs, the second VIOS monitoring parameters associated with performance of a VM in the second set of VMs; providing, by the first VIOS responsive to a query from an application, the first record to the application; and causing, responsive to the application determining that a parameter value in the first record exceeds a first threshold value, the application to alter a status of the VM.
The limitations “monitoring, by a first virtual input/output server (VIOS) virtualizing resources for a first set of virtual machines (VMs), parameters associated with performance of a VM in the first set of VMs, a first record comprising values of the parameters received from the VM by the first VIOS, the first VIOS executing in a computer system resource in the shared pool of computer system resources” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the step of “monitoring” in the context of this claim encompasses comparison performance data and parameters, which is an observation or evaluation based on obtained virtual machine performance and a threshold value. The limitations “causing, responsive to the application determining that a parameter value in the first record exceeds a first threshold value, the application to alter a status of the VM”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the “determining” in the context of this claim encompasses evaluation of a parameter value with respect to a threshold value and “judgement” that an indication of a status of a VM should be changed in a data store should be changed. The limitations of “maintaining, by the first VIOS, a database comprising the first record, the database accessible by a second VIOS, the second VIOS virtualizing resources for a second set of VMs, the second VIOS monitoring parameters associated with performance of a VM in the second set of VMs” as drafted is an insignificant extra-solution activity of mere data storage. The additional limitations of “providing, by the first VIOS responsive to a query from an application, the first record to the application” as drafted is an insignificant extra solution step of mere data output.
This judicial exception is not integrated into a practical application because additional elements – by a first virtual input/output server (VIOS),  in claims 1, 9 and 19; one or more computer-readable storage media, in claim 9, one or more processors, one or more computer readable memories, in claim 19, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor. Further, the claim recites “maintaining, by the first VIOS, a database comprising the first record, the database accessible by a second VIOS, the second VIOS virtualizing resources for a second set of VMs, the second VIOS monitoring parameters associated with performance of a VM in the second set of VMs” which as drafted is an insignificant extra-solution activity of mere data storage (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application. The claim additionally recites “providing, by the first VIOS responsive to a query from an application, the first record to the application” which as drafted is also an insignificant extra solution step of mere data output (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components, field of use/technological environment and insignificant extra-solution activity without imposing meaningful limits on practicing the abstract idea and thus cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the identified insignificant extra-solution activity includes  the steps of “maintaining” and “providing” which are steps of storing/retrieving information in memory, and transmitting data which are Well-Understood, Routine, Conventional Activity under MPEP 2106.05d. Well-Understood, Routine, Conventional Activity cannot provide an inventive concept. Therefore, additional elements, alone or in combination, do not amount to significantly more than the judicial exception and as such the claims are not patent eligible. 

In regards to claims 3, 10, recite limitations of “wherein the parameters are comprised of a subset of a set comprising application status, node health status, latency, availability, and utilization rate”. These limitations merely specify the types of applications parameters which further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. “first VIOS” are recited at a high-level of generality. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claims 4, 12, the limitations of “causing flagging, by the application responsive to the determining that the parameter value in the first record exceeds the first threshold value, a computer system resource in the shared pool of computer system resources” merely an extra solution activity of flagging a computing system resource among a pool of computing system resources. Therefore, these claims are also found to recite an abstract idea. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claims 5, 13, the limitations of “allocating, by the application responsive to the determining that the parameter value in the first record exceeds the first threshold value, an additional computer system resource based on performance metrics associated with the computer system resources, wherein the performance metrics comprises a subset of a set comprising storage capacity, availability, error rate, and operating system version”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “allocating”, in the context of this claims encompasses the mentally assigning additional resources based on performance metrics of computer system resources.  

In regards to claims 6, 14, recites limitations of “wherein the VM in the first set of VMs and the VM in the second set of VMs operate different operating systems”. These limitations merely specify that VMs operate different types of operating systems, which further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

In regards to claims, 8, 16, 20, the limitations of “causing monitoring, by the application, a workload balance value associated with the shared pool of computer system resources; causing determining, by the application, whether the workload balance value exceeds a second threshold value; and responsive to the workload balance value exceeding the second threshold value, causing the application to alter a status of the VM” recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the step of “monitoring”, “determining” in the context of this claim encompasses monitoring workload balance and determining by comparison of the workload balance value to a threshold value, which is an observation or evaluation based on obtained workload balance value and a threshold value. Therefore, these claims are also found to recite an abstract idea. The claim does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (U.S. Patent No. 9658778 B2) in view of Laribi et al. (US Pub. No. 20130297802 A1). 
Laribi was cited in a previous Office Action.

As per claim 1, Faulkner teaches the invention substantially as claimed including a method of administering a shared pool of computer system resources, the method comprising:
monitoring, by a first virtual input/output server (VIOS) virtualizing resources for a first set of virtual machines parameters associated with performance of a [node] in the first set of [nodes], a first record comprising values of the parameters received from the [node] by the first VIOS, the first VIOS executing in a computer system resource in the shared pool of computer system resources (Fig. 1, describes Host system 102  which includes  a virtual machine environment having a plurality of VMs, and Performance Manager 121 configured to monitor performance of the VMs;  column 9, lines 4-29, Performance manager 121 uses the expected range to represent and monitor I/O response time and operations for a storage volume in a cluster. The performance manager 121 tracks QOS data [of nodes] and in some cases identifies abnormal activity as incidents. An incident indicates that workload performance is outside a desirable level due to resource contention from other workloads i.e. workloads with higher usage of cluster resources may be causing the response time to increase. Incidents are considered as events that indicate I/O performance issues at a storage volume caused by resource contention … Victim workloads may be identified based on response time deviation from an expected response time, as described below. After identifying the victim, the performance manager 121 identifies the resource that may be in contention as well as the workloads (or volumes) that may be overusing the resources);
maintaining, by the first VIOS, a database comprising the first record, the database accessible by a second VIOS, the second VIOS virtualizing resources for a second set of [nodes], the second VIOS monitoring parameters associated with performance of a [nodes] in the second set of [nodes] (col. 17, lines 28-32 Without limiting the various aspects of the present disclosure, Table IV below provides an example of the details associated with the object counters that are monitored by the performance manager 121 for detecting incidents by workloads; col. 9, lines 30-34, 45-55). 
Faulkner does not expressly teach: monitoring parameters associated with performance of a VM, providing, by the first VIOS responsive to a query from an application, the first record to the application; and causing, responsive to the application determining that a parameter value in the first record exceeds a first threshold value, the application to alter a status of the VM.
However, Laribi teaches: monitoring parameters associated with performance of a VM, providing, by the first VIOS responsive to a query from an application, the first record to the application; and causing, responsive to the application determining that a parameter value in the first record exceeds a first threshold value, the application to alter a status of the VM (par. 0005 The method may include monitoring, by the device, each of the one or more metrics for the plurality of instances [virtual machines] of the application executing via the cloud service provider and determining that each metric of the one or more metrics exceeds each metric's threshold identified by the policy. The method may further include transmitting, by the device automatically responsive to the determination, a request to the cloud service provider to one of provision or deprovision one or more instances [virtual machines] of the application via the cloud service provider in accordance with the policy; par. 0091 … computing device 100a executes a virtual machine, which provides an execution session within which applications execute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Faulkner by incorporating proving metrics requesting the cloud service provider to provision/deprovision instances as set forth by Laribi, because it would provide allow for effectively provisioning or deprovisioning virtual machine instances at least based on that each metric of the one or more metrics exceeds metric's threshold identified by such policy.

As per claim 4, Faulkner teaches further comprising causing flagging, by the application responsive to the determining that the parameter value in the first record exceeds the first threshold value, a computer system resource in the shared pool of computer system resources (col. 21, lines 24-33 one or more workload is identified [flagged] as a victim, when both the dynamic threshold and the static threshold values are reached (i.e. violated). In another aspect, a workload may be declared as a victim when either the dynamic or the static threshold value is reached. Based on the threshold violations, a list of victim workloads is compiled in block B410 for further analysis when one or more resources that are associated with the victim workloads are analyzed. This is described below with respect to process).

As per claim 5, Laribi teaches further comprising causing allocating, by the application responsive to the determining that the parameter value in the first record exceeds the first threshold value, an additional computer system resource based on performance metrics associated with the computer system resources (par. 0241 … responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines and/or physical machines from a cloud service provider, and may provide configuration information to the provisioned machines as needed), wherein the performance metrics comprises a subset of a set comprising storage capacity, availability, error rate, and operating system version (par. 0241 In some embodiments, the appliance may monitor one or more network metrics, … including memory [storage] and processor usage; par. 0159 In one of these embodiments, one or more computing devices 100 may exchange data with one or more of the other computing devices 100 regarding processors and other physical resources available in a pool of resources; par. 0076 the monitoring service 198 and/or monitoring agent 197 measures and monitors metrics related to application crashes, errors and/or hangs; par. 0086 The computing device 100 can be running any operating system such as any of the versions of the Microsoft.RTM. Windows operating systems, the different releases of the Unix and Linux operating systems).

As per claim 6, Faulkner teaches wherein the VM in the first set of VMs and the VM in the second set of VMs operate different operating systems (col. 10, lines 50-52 The aforementioned cloud portions may be logical subsets of the cloud and may include VMs implemented with operating systems (e.g., Linux, Microsoft®'s Windows®)).

As per claim 7, Laribi teaches wherein the application runs in the VM in the first set of VMs (par. 0005 The method may include monitoring, by the device, each of the one or more metrics for the plurality of instances [virtual machines] of the application executing via the cloud service provider).

As per claim 8, Laribi teaches further causing monitoring, by the application, a workload balance value associated with the shared pool of computer system resources; causing determining, by the application, whether the workload balance value exceeds a second threshold value; and responsive to the workload balance value exceeding the second threshold value, causing the application to alter a status of the VM (par. 0005 The method may include monitoring, by the device, each of the one or more metrics for the plurality of instances of the application executing via the cloud service provider and determining that each metric of the one or more metrics exceeds each metric's threshold identified by the policy. The method may further include transmitting, by the device automatically responsive to the determination, a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy).

As per claim 9, it is a computer usable program product having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as applied to claim 1. Faulkner further teaches comprising one or more computer- readable storage devices media and program instructions stored on at least one of the one or more storage devices (col. 29, lines 42-44 a memory containing machine readable medium comprising machine executable code having stored thereon instructions; and a processor module coupled to the memory).

As per claim 12, it is a computer usable program product having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as applied to claim 4.

As per claim 13, it is a computer usable program product having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as applied to claim 5.

As per claim 14, it is a computer usable program product having similar limitations as claim 6. Thus, claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 15, it is a computer usable program product having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, it is a computer usable program product having similar limitations as claim 8. Thus, claim 16 is rejected for the same rationale as applied to claim 8.

As per claim 19, it is computer system having similar limitations as claim 1. Thus, claim 19 is rejected for the same rationale as applied to claim 1.

As per claim 20, it is computer system having similar limitations as claim 8. Thus, claim 20 is rejected for the same rationale as applied to claim 8.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner in view of Laribi as applied to claims 1 and 9, and further in view of Patel et al. (U.S. Pub. No. 20160205518 A1). 
Patel was cited in a previous Office Action.

As per claim 3, Faulkner and Laribi does not expressly teach: wherein the parameters are comprised of a subset of a set comprising application status, node health status, latency, availability, and utilization rate.
However, Patel teaches: wherein the parameters are comprised of a subset of a set comprising application status, node health status, latency, availability, and utilization rate (par. 0056 … service containers 416 periodically report their health status to the health monitor 410; par. 0094 … service cluster elements (e.g., containers) may report various metrics for elastic scalability. For example, these metrics may include platform metrics, such as CPU usage, RAM usage, network I/O usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Faulkner and Laribi by incorporating methods of monitoring and reporting health of other virtual servers as set forth by Patel because it would allow for changing the status of virtual machines such as by causing deprovisioning/provisioning based al least of network usage. 

As per claim 10, it is a computer usable program product having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner in view of Laribi as applied to claim 9, and further in view of Gibson et al. (US Pub. No. 20040044999A1).
Gibson was cited in a previous Office Action.

As per claim 17, Faulkner and Laribi does not expressly teach: wherein the stored program instructions is computer usable code stored in a computer-readable storage medium in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.
However, Gibson teaches: wherein the stored program instructions is computer usable code stored in a computer-readable storage medium in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (par. 0025 instructions may be loaded into the memory of the server or client computers from a storage device or from one or more other computer systems over a network connection. computer may transmit a sequence of instructions to the server computer in response to a message transmitted to the client over a network by the server. As the server receives the instructions over the network connection, it stores the instructions in memory. The server may store the instructions for later execution, or it may execute the instructions as they arrive over the network connection. In some cases, the downloaded instructions may be directly supported by the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Faulkner and Laribi to include the method of transferring program instructions by Gibson because it would provide for efficiently transferring or downloading program instructions over a network from remote location to a management node with predictable results.

As per claim 18, Gibson teaches wherein the stored program instructions is computer usable code stored in a computer readable storage medium in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system (par. 0025 instructions may be loaded into the memory of the server or client computers from a storage device or from one or more other computer systems over a network connection. computer may transmit a sequence of instructions to the server computer in response to a message transmitted to the client over a network by the server. As the server receives the instructions over the network connection, it stores the instructions in memory. The server may store the instructions for later execution, or it may execute the instructions as they arrive over the network connection. In some cases, the downloaded instructions may be directly supported by the CPU).

Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 19 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MICHAEL W AYERS/Primary Examiner, Art Unit 2195